ORDER
PER CURIAM.
Alan J. Baker and Lary Baker, trustees of the Baker family trust (Trustees) appeal the trial court’s judgment in favor of the City of University City (University City) on Trustees’ inverse condemnation petition. In their sole point on appeal, Trustees argue the trial court erred in entering judgment on behalf of University City because University City’s enforcement of its Property Maintenance Code (Code) against Trustees and their property was an unlawful exercise of University City’s police power and an unconstitutional taking of Trustee’s property for public use. University City’s motion to dismiss Baker’s appeal taken with the case is denied. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).